Exhibit 10.27

 

ALPHATEC SPINE, INC.

ALPHATEC HOLDINGS, INC.

 

 

December 29, 2017

 

Re:Separation of Employment

 

Dear Michael Plunkett (hereinafter “Employee”, “you” or “your”):

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Alphatec Spine, Inc. and Alphatec Holdings, Inc.
(collectively, and together with their affiliates, the “Company”). You have been
employed by Alphatec Spine, Inc. on an at-will basis. Your employment ended
effective December 31, 2017 (the “Separation Date”). You acknowledge that you
will perform no further duties, functions or services for the Company after the
Separation Date. Payment of the Separation Pay (defined below) is contingent on
your agreement to and compliance with the terms of this Agreement. Neither this
offer to you nor the Company’s entering into this Agreement shall constitute an
admission by the Company. This letter shall be construed as an offer of
compromise.

 

1.Separation of Employment. You agree and acknowledge that your employment with
the Company ended on the Separation Date at 5:00 pm PST. You acknowledge that
the Company has no obligation to provide you with separation benefits. In
addition, by law, and regardless of whether you sign this Agreement, you have
the right to continue your medical insurance pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"). You will
receive your COBRA notice under separate cover.  In addition, regardless of
whether you sign this Agreement, you will receive all wages owed to you, all
accrued and unused vacation, and reimbursement for all expenses incurred prior
to the Separation Date in accordance with the Company’s expense reimbursement
policies.

 

2.Separation Pay. In exchange for the mutual promises set forth in this
Agreement, and if you do not revoke this Agreement as you are entitled to do as
set forth below, and even though the Company has no prior obligation to provide
you with separation benefits, beginning on the Effective Date (as defined below)
the Company will pay you a severance amount equal to (i) 39 weeks of base salary
less applicable payroll tax withholdings and deductions (the “Weekly Separation
Pay”); and (ii) a payment equal to nine months cost of COBRA coverage under the
Company’s group health plan for you and your family members who are entitled to
such COBRA coverage, should you make a timely election for such coverage (the
“COBRA Separation Pay”) (collectively, the Weekly Separation Pay and COBRA
Separation Pay shall be referred to as the “Separation Pay”). The COBRA
Separation Pay shall be paid by the Company directly to its insurance carrier
prior to such payment being due. The Company is not required to pay you the
Separation Pay if you fail to sign, or if you revoke, this Agreement. You
acknowledge that the Separation Pay will represent wages and will be subject to
income tax and other legally- required withholding, and will be reported by the
Company as income to you on an IRS Form W-2.  

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.27

You also agree that the Separation Pay to be provided to you is not intended to
and does not constitute a severance plan and does not confer a benefit on anyone
other than the parties. You further acknowledge that, except for the Separation
Pay, as of the Effective Date, you have been paid all wages and compensation
due, and you are not now and shall not in the future be entitled to any
compensation from the Company including, without limitation, other wages,
commissions, bonuses, vacation pay, holiday pay, paid time off or any other form
of compensation or benefit. The preceding sentence does not include
reimbursement for expenses that have been incurred in accordance with the
Company’s polices prior to the Separation Date. By signing this Agreement and
allowing the revocation period described in Section 6 to end, you represent that
you have received all payments to which you are legally entitled other than
Separation Pay.  

 

You understand and agree that you will not receive the Separation Pay unless you
sign and deliver, and do not revoke, this Agreement, and fulfill the other
promises contained herein. You agree that the Company has no independent legal
duty to provide you with the Separation Pay set forth in this Agreement, absent
the terms of the Agreement itself. As such, you agree that the Separation Pay
represents an amount above and beyond that to which you would be entitled if you
did not enter into this Agreement.

3.Equity Ownership Acknowledgement. You acknowledge that, upon the termination
of your employment, all of your vested stock options will convert to
non-qualified stock options and shall remain exercisable until each such stock
option’s expiration date (as set forth in each option agreement).  This option
conversion and exercise extension shall not apply to any unvested option grants
which, along with unvested Restricted Stock Units (“RSUs”), will immediately
revert to the Company upon your last day of employment, December 31, 2017.

 

4.Certain Post-Employment Covenants. You expressly acknowledge and agree that:

(i)all tangible information, including all files, records, summaries, bills,
invoices, copies, excerpts, data, memoranda, letters, notes, written policies
and procedures, manuals and other information or material pertaining to your
work at the Company or containing confidential information that came into your
custody, possession or knowledge or were compiled, prepared, developed or used
by you at any time in the course of or in connection with your work at the
Company, and all tangible property put in your custody or possession by the
Company in connection with your work at the Company is solely the property of
the Company.  You hereby certify that you have returned to the Company all such
tangible information and, to the extent that any such tangible information is
later discovered in your possession, custody, or control, you agree that you
will immediately return to the Company all such tangible information in your
possession, custody, or control.  You further certify that you have returned to
the Company all property and equipment of the Company, including but not limited
to badges, pagers, keys, key cards, cellular phones, credit cards, personal and
laptop computers, and any other electronic equipment, and, again, to the extent
that any Company property or equipment is later discovered in your possession,
custody, or control, you agree to immediately return to the Company all such
Company property and equipment.

(ii)you shall abide by all provisions of all agreements executed by you
governing  confidentiality, proprietary information and the like, the terms of
which shall survive the

2

 

--------------------------------------------------------------------------------

Exhibit 10.27

signing of this Agreement. Further, you agree that you will abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information;

 

(iii)all information relating in any way to the negotiation of this Agreement,
including the terms and amount of financial consideration provided for in this
Agreement, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), business entity or
government agency (except as mandated by state or federal law), except that
nothing in this paragraph shall prohibit you from acting as a witness in an
investigation with a state or federal agency if subpoenaed by the agency to do
so;

(iv)you will not, either directly or indirectly, make any statements or
representations, either orally or in writing that are professionally or
personally disparaging about, or adverse to, the interests of the Company
(including its officers, directors, employees and consultants) including, but
not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company or the Company’s business practices, and that you will not engage in
any conduct which could be expected to directly or indirectly harm
professionally or personally the reputation of the Company (including its
officers, directors, employees and consultants); likewise, the Company will not
make any statements that are professionally or personally disparaging about you;

(v)for a period of twelve (12) months after the Separation Date, you will not,
on your own behalf or on behalf of any other person, partnership, association,
corporation or other entity, directly or indirectly solicit (either orally or in
writing), or in any manner attempt to influence or induce any employee of the
Company to leave the employment of the Company;

(vi)for a period of twelve (12) months after the Separation Date, you will not,
on your own behalf or on behalf of any other person, partnership, association,
corporation or other entity, use confidential and/or proprietary Company
information to directly or indirectly solicit (either orally or in writing), or
in any manner influence or induce (or attempt to influence or induce) any
surgeon, hospital, surgery center, supplier or agent of the Company to
terminate, modify or amend its then-current relationship with the Company;

(vii)a breach of this Section 4 shall constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
the Company, shall entitle the Company to recover any Separation Pay paid to you
under Section 2 of this Agreement.

5.Your General Waiver and Release of Claims and Covenant Not to Sue.  

A.You hereby agree and acknowledge that, by signing this Agreement and accepting
the Separation Pay, and for other good and valuable consideration, you are
waiving your right to

3

 

--------------------------------------------------------------------------------

Exhibit 10.27

assert any and all forms of legal claims against the Company1/ of any kind
whatsoever, whether known or unknown, arising prior to the Effective Date
(“General Waiver and Release”). Except as set forth below, your General Waiver
and Release is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages, or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorney’s fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising prior to the
Effective Date.

Without limiting the foregoing General Waiver and Release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:

 

 

(i)

Claims under any state or federal discrimination, fair employment practices or
other employment-related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act of
1967, the Civil Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the California Labor Code,  the
California Family Rights Act, the California Constitution, the California
Industrial Welfare Commission Wage Orders, and the California Government Code
and any similar California or other state statute. You expressly understand that
among the various rights and claims being waived by you in this Agreement are
those arising under the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, and in that regard you specifically acknowledge that you have read
and understand the provisions of the ADEA paragraph below before signing this
Agreement;  

 

 

(ii)

Claims under any other state or federal employment-related statute, regulation
or executive order (as they may have been amended through the Effective Date)
relating to wages, hours, exempt or non-exempt classification or any other terms
and conditions of employment;

 

 

(iii)

Claims for salary, bonuses, compensation (except as specified in this
Agreement), wages, penalties, premiums (including, without limitation, premium
pay for missed meal periods and/or rest breaks), severance pay, vacation pay or
any benefits under the Employee Retirement Income Security Act of 1974, as
amended;

 

1  / 

For purposes of this Agreement, the term “the Company” includes the Company and
any of its divisions, affiliates (which means all persons and entities directly
or indirectly controlling, controlled by or under common control with the
Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors and assigns.”

4

 

--------------------------------------------------------------------------------

Exhibit 10.27

 

 

(iv)

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence,
and

 

 

(v)

any other Claim arising under state or federal law (collectively, the “Released
Claims”).

 

B.In addition to the foregoing, you hereby agree that you waive all rights under
section 1542 of the Civil Code of the State of California.  Section 1542
provides that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

Pursuant to section 1542, you acknowledge that you may hereafter discover facts
different from or in addition to facts which you now know or believe to be true
with regard to the Released Claims, and further agree that this Agreement shall
remain effective in all respects notwithstanding such discovery of new or
different facts, including any such facts which may give rise to currently
unknown claims, including but not limited to any claims or rights which you may
have under section 1542 of the California Civil Code.  

 

Excluded from this General Waiver and Release are any Claims or rights that
cannot be waived by law, including the right to file a charge of discrimination
with, or participate in an investigation conducted by, an administrative
agency.  You are waiving, however, the right to any monetary recovery or other
relief in connection with such a charge.  

 

Notwithstanding the foregoing, this section does not release the Company from
any obligation expressly set forth in this Agreement. You acknowledge and agree
that, but for providing this General Waiver and Release, you would not be
receiving the Separation Pay being provided to you by the Company under the
terms of this Agreement.

 

C.Covenant not to Sue

A “covenant not to sue” is a legal term that means you promise not to file a
lawsuit in court.  It is different from the General Waiver and Release contained
in Section 5, above. Besides waiving and releasing the Released Claims, you
represent and warrant that you have not filed, and agree that you will not file,
or cause to be filed, any judicial complaint or lawsuit involving any Released
Claims, and you agree to withdraw any judicial complaints or lawsuits you have
filed, or that were filed on your behalf, prior to the Effective Date of this
Agreement (as defined below).  You agree and acknowledge that, if you sue the
Company in violation of this Agreement, then you shall pay all legal expenses,
including reasonable attorneys’ fees, incurred by the Company in defending
against your suit. Alternatively, if you sue the Company in violation of this
Agreement, you may,

5

 

--------------------------------------------------------------------------------

Exhibit 10.27

at the Company’s option, be required to return all monies paid to you pursuant
to this Agreement, except for $100.00. Notwithstanding the covenant contained in
this Section 5.C, you may initiate an arbitration action against the Company to
enforce this Agreement in accordance with Section 7.C below.  

 

6.Time Periods for Acceptance and Revocation

 

This Agreement constitutes a knowing and voluntary waiver of any and all rights
or claims that you have or may have under the Age Discrimination in Employment
Act (ADEA). This paragraph and this Agreement are written in a manner calculated
to be understood by you.  You are hereby advised in writing to consult with an
attorney before signing this Agreement.  You have up to 21 days in which to
consider signing this Agreement, although you may sign this Agreement at any
time within the 21-day period.  If you decide not to use all 21 days, you
knowingly and voluntarily waive any claims that you were not given the 21‑day
period or did not use the entire 21 days to consider this Agreement.  If you do
sign this Agreement, you may revoke your signature of this Agreement at any time
within the seven-day period following the date you sign this Agreement by
providing written notice of revocation to Craig Hunsaker, Executive Vice
President, People & Culture, so that such written notice is received before the
seven-day revocation period expires.  If you sign and do not revoke this
Agreement within the seven-day revocation period, this Agreement will become
effective on the eighth day after you sign it (the “Effective Date”).  In
addition, you agree that if you either do not sign this Agreement, or revoke
your signature of this Agreement as provided above, the Agreement shall not be
effective or enforceable and you will not receive the Separation Pay.

 

 

7. Miscellaneous.  

A.Entire Agreement  You acknowledge and agree that, except as set forth herein,
this Agreement supersedes any and all prior or contemporaneous oral and/or
written agreements between you and the Company regarding your separation from
the Company, and sets forth the entire agreement between you and the Company
regarding this subject matter.  No variations or modifications hereof shall be
deemed valid unless reduced to writing and signed by you and the Company.  

B.Governing Law. This Agreement shall be deemed to have been made in the State
of California and shall be construed in accordance with the laws of California
without giving effect to conflict of law principles.  

C.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, you and the Company agree
that any and all disputes, claims, or causes of action arising from or relating
to the enforcement, breach, performance or interpretation of this Agreement
shall be resolved in accordance with the terms and conditions of the Mutual
Agreement to Arbitrate Claims between you and the Company.

6

 

--------------------------------------------------------------------------------

Exhibit 10.27

D.No Obligation to Re-employ.  You agree that the Company has no obligation to
re-employ you or offer you employment again in the future, and you shall have no
recourse against the Company if it refuses to re-employ you or offer you
employment again.  

E.On-The-Job Illness or Injury.  You certify that you have not experienced a
job-related illness or injury for which you have not already filed a Claim.

F.Severability.  In the event that any provision of this Agreement is held to be
void, null or unenforceable, the remaining parts, terms or portions shall remain
in full force and effect and shall not be affected, and said illegal or invalid
provision shall be severed from and deemed not to be part of this Agreement.

G.No Admission of Wrongdoing.  The Parties agree that neither this Agreement nor
the furnishing of the Separation Pay shall be deemed or construed as an
admission of liability or wrongdoing on the part of the Company, nor shall they
be admissible as evidence in any proceeding other than for the enforcement of
this Agreement.

H.

Voluntary Agreement. By executing this Agreement, you are acknowledging that you
have been afforded sufficient time to review and understand the terms and
effects of this Agreement, and that your agreements and obligations hereunder
are made voluntarily, knowingly and without duress.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement.  To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement.

 

I.Binding Agreement.  This Agreement shall be binding upon you and your heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and its successors, assigns and transferees.

[Signature Page Follows]


7

 

--------------------------------------------------------------------------------

Exhibit 10.27

If the foregoing correctly sets forth our understanding and agreement, please
sign, date and return the enclosed copy of this Agreement to Craig Hunsaker at
the Company.

Sincerely,

Alphatec Spine, Inc.

 

By:_____________________________
Name: Craig Hunsaker

Title:  Executive Vice President, People & Culture

 

 

Alphatec Holdings, Inc.

 

By:_____________________________
Name: Craig Hunsaker

Title: Executive Vice President, People & Culture

 

Dated:______________________

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Confirmed, Agreed and Acknowledged by Employee:

 

 

 

Signature: _______________________________

 

Dated:________________

8

 